                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

 Peggy Harvin Sabatino,                                  Civil Action No. 9:19-cv-150-CMC

                           Plaintiff,
                  vs.                                         OPINION AND ORDER

 Andrew Saul, Commissioner of Social
 Security Administration,
                          Defendant.

       Through this action, Plaintiff seeks judicial review of the final decision of the

Commissioner of Social Security denying her claim for Disability Insurance Benefits (“DIB”).

Plaintiff appealed pursuant to 42 U.S.C. § 405(g). The matter is currently before the court for

review of the Report and Recommendation (“Report”) of Magistrate Judge Bristow Marchant,

made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rules 73.02(b)(2)(a) and 83.VII.02,

et seq., D.S.C.

       The Report, filed January 15, 2020, recommends the decision of the Commissioner be

affirmed. ECF No. 18. On January 30, 2020, Plaintiff filed objections to the Report. ECF No.

19. On February 12, 2020, the Commissioner filed a response to Plaintiff’s objections. ECF No.

20. For the reasons stated below, the court declines to adopt the Report on the issue of whether

the ALJ’s decision that Plaintiff does not meet Listing 1.04A is supported by substantial evidence.

The court therefore reverses and remands for further administrative action on that issue. The

balance of the Report is adopted, and the remainder of Plaintiff’s objections are overruled.

                                            Standard

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the
court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The court

reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

        The role of the federal judiciary in the administrative scheme established by the Social

Security Act is a limited one. Section 205(g) of the Act provides, “[t]he findings of the Secretary

as to any fact, if supported by substantial evidence, shall be conclusive . . . .” 1 42 U.S.C. § 405(g).

The court must uphold the Commissioner’s decision as long as it was supported by substantial

evidence and reached through the application of the correct legal standard. Johnson v. Barnhart,

434 F.3d 650 (4th Cir. 2005).         This standard precludes a de novo review of the factual

circumstances that substitutes the court’s findings for those of the Commissioner. Vitek v. Finch,

438 F.2d 1157 (4th Cir. 1971). “From this it does not follow, however, that the findings of the




1
  “Substantial evidence has been defined innumerable times as more than a scintilla, but less than
a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). “It means – and it
means only – such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Biestek v. Berryhill, 578 U.S. __, 139 S. Ct. 1148, 1154 (2019).
                                                 2
administrative agency are to be mechanically accepted. The statutorily granted right of review

contemplates more than an uncritical rubber stamping of the administrative action.” Flack v.

Cohen, 413 F.2d 278, 279 (4th Cir. 1969). “[T]he courts must not abdicate their responsibility to

give careful scrutiny to the whole record to assure that there is a sound foundation for the

[Commissioner’s] findings, and that his conclusion is rational.” Vitek, 438 F.2d at 1157-58.

However, the court does not “reweigh conflicting evidence, make credibility determinations, or

substitute [its] judgment for that of the ALJ.” Johnson, 434 F.3d at 653. “Where conflicting

evidence allows reasonable minds to differ as to whether a claimant is disabled, the responsibility

for that decision falls on the ALJ.” Id.

                                            Background

         Plaintiff applied for DIB on April 5, 2017, alleging disability as of April 3, 2017 due to a

back injury. R2. at 48-49. Plaintiff’s application was denied initially and upon reconsideration.

On May 31, 2018, a hearing was held before an Administrative Law Judge (“ALJ”). On July 25,

2018, the ALJ issued a decision, finding Plaintiff was not disabled within the meaning of the Act

from the alleged onset date through the date of decision. Plaintiff requested review by the Appeals

Council, which was denied, making the determination of the ALJ the final decision of the

Commissioner. Plaintiff filed this action January 17, 2019. ECF No. 1.




2
    Citations to the Record are denoted by “R.”
                                                  3
                                            Discussion

       The Magistrate Judge recommends the court affirm the Commissioner’s decision as

supported by substantial evidence. ECF No. 18 at 19. Plaintiff objects to the Report, arguing the

evidence of record supports her meeting Listing 1.04A, the ALJ failed to address the Functional

Capacity Evaluation completed by treating physician Dr. Giddens and the evidence supporting his

April 2017 opinion, failed to analyze Plaintiff’s ability to perform her past relevant work, and did

not properly evaluate Plaintiff’s credibility. ECF No. 19. The Commissioner argues Plaintiff has

not met her burden of showing she meets Listing 1.04, and the Magistrate Judge was correct in

determining the ALJ’s findings were supported by substantial evidence. ECF No. 20.

            1) Listing 1.04

       Plaintiff’s objections first argue she has presented sufficient evidence of nerve root

compression characterized by neuro-anatomic distribution of pain, limitation of motion of the

spine, motor loss, sensory or reflex loss, and positive straight-leg raising test, and that the ALJ’s

reasoning in finding she did not meet Listing 1.04 is “moot” as required by Fourth Circuit

precedent. ECF No. 19 at 1. She also argues the Magistrate Judge engaged in “post hoc

rationalization” by independently citing to records showing Plaintiff did not have the required

symptoms.      Id. at 2.   Defendant argues the Magistrate Judge did not engage in post hoc

rationalization, but referred to the ALJ’s decision that included evidence supporting his finding.

ECF No. 20 at 2. He further argues Plaintiff has not met her burden of showing she has met the

Listing. Id.



                                                 4
        The Fourth Circuit has held Listing 1.04 requires four symptoms – limitation of motion of

the spine, motor loss, sensory or reflex loss, and positive straight-leg raising test – “must be present

in the claimant,” and she must show she has suffered or can be expected to suffer from nerve root

compression continuously for at least 12 months. Radford v. Colvin, 734 F.3d 288, 294 (4th Cir.

2013). The court has also held each symptom need not exist at the same time or in particularly

close proximity, as “abnormal physical findings may be intermittent,” but the claimant must prove

a chronic condition by showing the symptoms were experienced “over a period of time as

evidenced by a record of ongoing management and evaluation.” Id.

        The ALJ acknowledged Plaintiff need not show each symptom of nerve root compression

was present at the same time in order to establish she meets Listing 1.04A. R. at 23. However, he

did not discuss any specific medical findings related to nerve root compression or any of the four

symptoms as they appear in the medical records, merely stating “I find no evidence of nerve root

compression” and the symptoms either “did not appear in the record at all during the period under

consideration or it appeared for only discrete periods” (id.), without acknowledging which

symptoms did appear in the record, when any appeared or for how long, or why he concluded they

were not experienced over a period of twelve months.

        The Magistrate Judge reasoned the ALJ’s determination that Plaintiff did not meet Listing

1.04A was supported by substantial evidence, citing evidence from the ALJ’s opinion of Plaintiff’s

condition and ability to work. Id. at 12 (discussing medical records and noting, in part, Plaintiff

could move about with a normal gait and was released to light duty work, x-rays showed no

evidence of hardware loosening or fracture, and she showed no significant pathology on imaging
                                                   5
and had a normal exam). However, Plaintiff’s general condition and ability to work 3 do not

determine whether she meets the Listing; rather, the issue is whether Plaintiff has suffered from

nerve root compression as evidenced by the four symptoms. A plaintiff may prove “a chronic

condition by showing that [she] experienced the symptoms over a period of time as evidenced by

a record of ongoing management and evaluation.” Radford, 734 F.3d at 294. While the Magistrate

Judge discussed a visit on April 13, 2017, where Plaintiff had full motor strength in her lower

extremities, normal reflexes, and negative straight leg raise, neither he nor the ALJ discussed the

myriad other medical records cited by Plaintiff showing she did have periods when she

experienced limited range of motion, neuro-anatomic distribution of pain, muscle weakness, and

at least one positive straight leg raise test.

        The court finds the ALJ failed to evaluate Plaintiff’s evidence of the symptoms in Listing

1.04 as required by Radford. Although he assessed Plaintiff’s medical records and evidence of

Plaintiff’s medical condition and treatment, it does not appear he did so while considering the

specific symptoms related to nerve root compression. His findings on Listing 1.04 were limited

to one paragraph, in which he noted the symptoms either “did not appear in the record at all during

the period under consideration or it appeared for only discrete periods.” R. at 23. However, if

each symptom appeared for discrete periods sufficient to establish Plaintiff had nerve root

compression for a period of 12 months, that would meet the Listing. Even when reviewing




3
  Neither is Plaintiff’s current ability to work relevant to her symptoms of nerve root compression
at the time during which she alleges disability, from April 3, 2015.
                                                    6
Plaintiff’s medical history elsewhere in the disability determination, the ALJ did not specifically

discuss nerve root compression, range of motion, or motor loss. He did note Plaintiff had negative

straight leg tests and full motor strength in her lower extremities on April 13, 2017. R. at 26.

However, Plaintiff points to numerous medical records showing neuro-anatomic distribution of

pain, limited range of motion in the spine, a positive straight leg test, and an MRI in April 2018

which showed potential compression of the L3 nerve root and a disc contacting the L5 nerve root.

See, e.g., R. at 256, 331, 456, 496, 515. Plaintiff continued treatment with physical therapy, lumbar

facet injections, lumbar epidural steroid injections, and narcotic pain medication after her surgery

and after the date on which she alleges onset of disability, showing “a record of ongoing

management and evaluation.” R. at 26-27.

       As the ALJ is required to determine whether Plaintiff meets a Listing before proceeding to

determine Residual Functional Capacity, and the medical findings required for the Listing differ

from those that may determine her RFC or ability to work, the ALJ’s review of evidence in

determining an RFC does not necessarily mean he correctly assessed whether Plaintiff met a

Listing. Further, it does not appear the ALJ considered the specific symptoms of nerve root

compression and whether they appeared sufficiently in the record to show compression for at least

twelve months. The court is, therefore, unable to assess whether this determination by the ALJ is

supported by substantial evidence. Accordingly, the court is constrained to remand for further

administrative action.




                                                 7
           2) Opinion Evidence

       Plaintiff also objects to the Magistrate Judge’s findings regarding the medical opinion

evidence, specifically the treating source opinion by Dr. Giddens. ECF No. 19 at 3. She argues

the Magistrate Judge’s conclusion, that Plaintiff must show her condition worsened from the time

period when she was working, is incorrect as she had attempted to continue working with

restrictions and was unable to do so. Id. She contends the Magistrate Judge did not address her

argument about a Functional Capacity Evaluation (“FCE”) by Dr. Giddens which was not

reviewed by the ALJ. Id. at 3.

       Defendant argues the Magistrate Judge explained Plaintiff did not allege disability during

the period that she was working, and so must show her condition worsened from the period before

she alleges disability, not necessarily from the period while she was working. ECF No. 20 at 2.

He also contends the Magistrate Judge properly found no reversible error in the ALJ’s treatment

of the evidence. Id.

       The court agrees the ALJ and Magistrate Judge did not determine Plaintiff must show her

condition worsened from the time period she was working, but from the time period before she

alleges disability. Plaintiff alleges disability as of April 3, 2017, and the Magistrate Judge

explained Plaintiff must therefore show her conditioned worsened from before that date. ECF No.

18 at 6-7. However, as noted by the Magistrate Judge, Dr. Giddens found, on April 3, 2017,

Plaintiff’s imaging studies showed no significant pathology, he had “nothing further to offer” her,

and therefore he released her from his care. Id. at 7 (citing R. at 285-86). The ALJ noted Plaintiff’s

examination was normal on this date. Although Dr. Giddens refers to the FCE in his notes from
                                                  8
that visit, he did not make any notation that his “To Whom it may concern” letter was based on

the FCE, nor did he note any irregular findings from the FCE in his progress notes on that day. R.

at 285-86. Neither does his letter stating Plaintiff was “unable to work in any capacity at this

time,” reference the FCE or any clinical findings or reasoning for his conclusion. The ALJ

accorded this letter little weight as it was not supported by Dr. Giddens’ own treatment notes. R.

at 27.

         The court finds Plaintiff’s objection regarding Dr. Giddens’ opinion unavailing. The ALJ

explained he gave little weight to this letter because it was unsupported by the doctor’s own

findings, and because other medical evidence of record failed to support the letter’s statement that

Plaintiff was unable to work in any capacity. Although the ALJ did not specifically mention the

FCE when determining what weight to assign the letter, neither did Dr. Giddens. Therefore, as the

ALJ properly explained his reasoning for giving the “To Whom it may concern” letter little weight,

the court will not disturb this finding. This objection is overruled.

             3) Past Relevant Work

         Plaintiff next argues the ALJ’s decision regarding her past relevant work is not supported

as she cannot perform her past work, either as she performed it or as it is generally performed,

because she is limited to lifting 10 pounds and has limitations in walking that would prevent it.

ECF No. 19 at 5. Defendant contends the Magistrate Judge explained how substantial evidence

supported the ALJ’s decision that Plaintiff could perform her past relevant work as generally

performed.



                                                  9
       The ALJ determined Plaintiff has the RFC to perform light work except she can never

climb ladders, ropes, or scaffolds, but can occasionally perform other postural activities and must

avoid concentrated exposure to extreme cold and vibration. R. at 24. He noted Plaintiff has past

relevant work as a senior shipper, and her RFC means she can perform this job as it was actually

performed and generally performed. R. at 28. The Magistrate Judge agreed with Plaintiff she

cannot perform her past relevant work as it was actually performed, as Plaintiff testified at the

hearing before the ALJ she was required to lift up to 30 pounds which is inconsistent with her

RFC. ECF No. 18 at 15. However, the Magistrate Judge found the ALJ’s determination she could

perform as a senior shipper as it is generally performed pursuant to the DOT sufficient. The Report

also noted Plaintiff made no showing she cannot perform as a senior shipper as it is generally

performed. Id. at 16.

       Plaintiff argues this does not take into account her physicians’ opinions she should be

restricted to lifting only 10 pounds, “as dictated by her FCE, Dr. Edwards, and Dr. Giddens.” ECF

No. 19 at 5.4   However, the RFC formulated by the ALJ did not restrict her to lifting only 10

pounds, but found she could do light work (which involves lifting no more than 20 pounds, and

includes senior shipper as generally performed). Plaintiff does not appear to challenge the

formulation of her RFC as it pertains to her lifting ability except as related to her ability to do her

past relevant work as it is generally performed. Further, Plaintiff’s argument regarding her reports




4
  The court notes the FCE dated February 2017 found almost all measurements “within functional
limitations” with the exception of bilateral hip flexion. R. 330-31.
                                                  10
of regularly lifting 25 pounds are related to how her job was actually performed, not how it is

generally performed. Therefore, this argument fails and Plaintiff’s objection is overruled.

           4) Credibility Evaluation

       Finally, Plaintiff argues the ALJ failed to properly consider the “supportability” of her

subjective reports with evidence that supports a finding she meets Listing 1.04A, her FCE,

evidence documenting difficulty with bending and stooping, and her examining physicians’

opinions. ECF No. 19 at 5. Defendant notes this objection is “without specificity” and therefore

is “too vague to warrant consideration.” ECF No. 20 at 3.

       The ALJ found, “after careful consideration of the evidence,” Plaintiff’s medically

determinable impairments could be expected to cause some of the alleged symptoms, but her

statements about intensity, persistence, and limiting effects of her symptoms were not “entirely

consistent” with the medical record. R. at 25. He then described the medical evidence of record,

assigned weight to the medical opinions, and found her activities of daily living inconsistent with

her allegations of significant functional limitations (but “fully consistent with the RFC described

above”). R. at 27. The Magistrate Judge found the ALJ properly reviewed the record evidence

and that his finding regarding Plaintiff’s subjective complaints is supported by substantial

evidence. ECF No. 18 at 18.

       The court agrees with the Magistrate Judge’s well-reasoned finding that the ALJ’s

determination regarding credibility is supported by substantial evidence. The ALJ appropriately

explained the weight given to the physicians’ opinions and how the medical findings and “fairly


                                                11
active lifestyle” contradicted her allegations of pain and were “not indicative of a significant

restriction of activities or constriction of interests.” R. at 27. The court may not disturb a decision

supported by substantial evidence merely because the record may contain conflicting evidence or

because Plaintiff disagrees with the ALJ’s conclusion. Therefore, this objection is overruled.

                                             Conclusion

       For the reasons set forth above, the court reverses and remands the decision of the

Commissioner for further administrative action pursuant to sentence four of § 405(g) on the issue

of whether Plaintiff meets Listing 1.04A.5 The court therefore declines to adopt the Report on this

point only. The balance of the Report is adopted and incorporated by reference in this Order, and

Plaintiff’s additional objections are overruled.

       IT IS SO ORDERED.

                                                               s/Cameron McGowan Currie
                                                               CAMERON MCGOWAN CURRIE
                                                               Senior United States District Judge
Columbia, South Carolina
March 19, 2020




5
 The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of Civil
Procedure, Rule 58.
                                              12
13
